 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE R. ATKINSON,                              No. 2:19-cv-01084 MCE AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    WINDSOR EL CAMINO and HEALTH
      CARE SERVICES GROUP,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by Local Civil Rule 302(c)(21). Plaintiff has filed a request for leave to proceed in

20   forma pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

21   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

22                                             I. SCREENING

23          The federal IFP statute requires federal courts to dismiss a case if the action is legally

24   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

26   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

27   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

28   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-
                                                        1
 1   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
 2           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 3   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 4   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 5   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 6   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 7   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 8   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 9   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
10           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
11   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
12   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
13   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
14   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
15   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
16   denied, 564 U.S. 1037 (2011).
17           The court applies the same rules of construction in determining whether the complaint
18   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
19   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
20   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
21   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
22   (1972). However, the court need not accept as true conclusory allegations, unreasonable
23   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
24   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
25   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
26   556 U.S. 662, 678 (2009). To state a claim on which relief may be granted, the plaintiff must
27   allege enough facts “to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
28   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
                                                          2
 1   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 2   Iqbal, 556 U.S. at 678.
 3           Moreover, a federal court has an independent duty to assess whether federal subject matter
 4   jurisdiction exists, whether or not the parties raise the issue. See Ruhrgas AG v. Marathon Oil
 5   Co., 526 U.S. 574, 583 (1999) (recognizing that “Article III generally requires a federal court to
 6   satisfy itself of its jurisdiction over the subject matter before it considers the merits of a case”).
 7   The court must dismiss the case sua sponte if, at any time, it determines that it lacks subject
 8   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original
 9   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising
10   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of
11   citizenship between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C.
12   §§ 1331, 1332(a).
13           Pro se pleadings are liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.
14   2010). A pro se litigant is entitled to notice of the deficiencies in the complaint and an
15   opportunity to amend, unless the complaint’s deficiencies could not be cured by amendment. See
16   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as
17   stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
18           A. The Complaint
19           On June 13, 2019, plaintiff, who has a California address, filed a form complaint against
20   two entities: Windsor El Camino and Healthcare Services Group. ECF No. 1. It is not entirely
21   clear from the complaint what plaintiff’s relationship is to these entities, but it appears that at least
22   one of them was his employer at some point. Plaintiff lists California addresses for both
23   defendants. Id. at 2. As the basis for this court’s jurisdiction, plaintiff selected the box for federal
24   question jurisdiction. Id. at 3. In the space to list the federal statutes or provisions at issue,
25   plaintiff wrote: “Civil Harassment, Discrimination, Retailiation [sic], Racketeering Corrupt
26   Organizations.” Id. at 4. For his statement of the claim, plaintiff wrote: “Breach of Contract,
27   Discrimination, Harassment, and retailiation [sic]. Plaintiff is seeking compensatory damages
28   from Defendants . . . .” Id. at 5.
                                                          3
 1           In addition to this court’s form complaint, plaintiff also includes a California state court
 2   form complaint asserting causes of action for breach of contract, slander, invasion of privacy,
 3   negligence, and intentional infliction of emotional distress. Id. at 7-15. As far as the court can
 4   glean from this document, in March 2016 plaintiff and one or both defendants entered a written
 5   “fire at will” employment contract, which contained an arbitration clause, and which plaintiff
 6   believes is unenforceable for various reasons. Id. at 9, 10, 15. In his breach of contract claims,
 7   plaintiff states that he is seeking compensatory damages for “discrimination and sexual
 8   harassment and retaliation,” and alleges that the contract is “unjust” because it allowed
 9   “employees and employers to discriminate, sexually harass, and retaliate” against him. Id. at 9-
10   10. In his slander claim, plaintiff asserts that Windsor El Camino published a false statement on
11   social media that plaintiff has AIDS and conspired with a third party to give him HPV. Id. at 11.
12   In his other tort claims, plaintiff alleges that Windsor has been “phone stalking” him, spying on
13   him, and “harassing [him] inside and outside work” to find out whether he is gay. Id. at 12-14.
14   Plaintiff indicates that he is seeking $250 million in damages. Id. at 8.
15           B. Analysis
16           The complaint does not comply with Federal Rules 8(a)(1) or 8(a)(2) because it does not
17   contain a “short and plain” statement setting forth (1) the basis for federal jurisdiction, or
18   (2) plaintiff’s entitlement to relief.
19               1. The complaint does not establish this court’s jurisdiction
20           Jurisdiction is a threshold inquiry that must precede the adjudication of any case before
21   the district court. Morongo Band of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d
22   1376, 1380 (9th Cir. 1988). Federal courts are courts of limited jurisdiction and may adjudicate
23   only those cases authorized by federal law. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,
24   377 (1994); Willy v. Coastal Corp., 503 U.S. 131, 136–37 (1992). “Federal courts are presumed
25   to lack jurisdiction, ‘unless the contrary appears affirmatively from the record.’” Casey v. Lewis,
26   4 F.3d 1516, 1519 (9th Cir. 1993) (quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,
27   546 (1986)). Without jurisdiction, the district court cannot decide the merits of a case or order
28   any relief and must dismiss the case. See Morongo, 858 F.2d at 1380.
                                                         4
 1           As mentioned above, federal jurisdiction may be established in one of two ways. First,
 2   jurisdiction may be established by showing that the plaintiff does not share a common state of
 3   citizenship with any defendants (i.e., they are “diverse”) and that the amount in controversy is
 4   over $75,000. 28 U.S.C. § 1332. Plaintiff does not assert this basis of jurisdiction, nor does it
 5   seem he could establish it because both he and the defendants are from California. ECF No. 1 at
 6   2. Second, what is known as “federal question” jurisdiction may be established by bringing a
 7   claim based on federal law. 28 U.S.C. § 1331. The complaint does not clearly identify any
 8   specific federal law that plaintiff believes defendants have violated. Without a cognizable federal
 9   claim, this court is unable to hear plaintiff’s claims arising under state law (i.e., his breach of
10   contract and tort claims).
11                2. The complaint does not contain a short and plain statement of the claim
12           Rule 8(a)(2) requires that a complaint include “a short and plain statement of the claim
13   showing that the pleader is entitled to relief, in order to give the defendant fair notice of what the
14   . . . claim is and the grounds upon which it rests[.]” Twombly, 550 U.S. at 554, 562-63 (internal
15   quotation marks and citation omitted). The exact nature of what happened to plaintiff is obscured
16   by the complaint’s disjointed and generalized allegations. Despite the assertion of several state
17   law causes of action, the court cannot tell from examining the complaint what legal wrong was
18   done to plaintiff, by whom and when, or why he might be entitled to the relief he seeks.
19           To the extent plaintiff is attempting to assert a federal cause of action in this complaint, he
20   has not successfully done so. The complaint suggests that plaintiff believes he has experienced
21   some form of discrimination, sexual harassment, and/or retaliation by his employer. Such claims
22   could be brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. As
23   relevant to plaintiff’s potential employment discrimination claim, Title VII prohibits employers
24   from discriminating against employees on the basis of “race, color, religion, sex, or national
25   origin.” See 42 U.S.C. § 2000e–2(a). To establish a prima facie case of disparate treatment
26   discrimination under Title VII, a plaintiff must show that he (1) is a member of a protected class;
27   (2) was qualified for and was performing his job satisfactorily; (3) experienced an adverse
28   employment action; and that (4) similarly situated persons outside his protected class were treated
                                                         5
 1   more favorably, or other circumstances surrounding the adverse employment action give rise to
 2   an inference of discrimination. Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1156 (9th Cir.
 3   2010).
 4            As relevant to plaintiff’s potential sexual harassment claim, the creation of a “hostile work
 5   environment” through harassment is another form of prohibited discrimination under Title VII.
 6   Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998); Meritor Sav. Bank, FSB v.
 7   Vinson, 477 U.S. 57, 64–65 (1986). “A hostile work environment claim involves a workplace
 8   atmosphere so discriminatory and abusive that it unreasonably interferes with the job
 9   performance of those harassed.” Brooks v. City of San Mateo, 229 F.3d 917, 923 (2000). “To
10   prevail on a hostile workplace claim premised on . . . sex, a plaintiff must show: (1) that he was
11   subjected to verbal or physical conduct of a . . . sexual nature; (2) that the conduct was
12   unwelcome; and (3) that the conduct was sufficiently severe or pervasive to alter the conditions of
13   the plaintiff’s employment and create an abusive work environment.” Vasquez v. City of Los
14   Angeles, 349 F.3d 634, 642 (9th Cir. 2003), as amended (Jan. 2, 2004). “The working
15   environment must both subjectively and objectively be perceived as abusive.” Brooks, 229 F.3d
16   at 923-24 (noting frequency, severity, and level of interference with work performance as factors
17   “particularly relevant to the inquiry”).
18            As relevant to plaintiff’s potential retaliation claim, Title VII also prohibits retaliation by
19   an employer “against an employee for making a charge or otherwise participating in a Title VII
20   proceeding.” Nilsson v. City of Mesa, 503 F.3d 947, 953 (9th Cir. 2007); see 42 U.S.C. § 2000e-
21   3(a) (making it unlawful to discriminate against an employee because he has opposed any
22   practice made an unlawful employment practice by Title VII, or because he has made a charge,
23   testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under
24   Title VII). In order to state a claim for retaliation under Title VII, a plaintiff must allege (1) that
25   he engaged in a protected activity, (2) that he suffered an adverse employment action, and (3) that
26   there was a causal link between his protected activity and the adverse employment action. Poland
27   v. Chertoff, 494 F.3d 1174, 1179–80 (9th Cir. 2007).
28   ////
                                                          6
 1          In his complaint, plaintiff also seems to refer to the Racketeering Influenced and Corrupt
 2   Organizations Act (“RICO”), 18 U.S.C. § 1962. To state a civil claim under RICO, a plaintiff
 3   must allege the “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity
 4   (known as predicate acts) (5) causing injury to plaintiff’s business or property.” Living Designs,
 5   Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (citations and quotation
 6   marks omitted); see also Richmond v. Nationwide Cassel L.P., 52 F.3d 640, 644 (9th Cir. 1995).
 7   To establish a pattern of racketeering activity, plaintiff must plead at least two related and
 8   continuous predicate acts that amount to or pose a threat of continued criminal activity. See
 9   Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1527 (9th Cir. 1995); see also H.J. Inc. v. Nw. Bell Tel.
10   Co., 492 U.S. 229, 240 (1989).
11          Plaintiff has failed to allege facts sufficient to state a claim for the above described federal
12   causes of action, or any other provision of federal law. In addition, because the parties share
13   California as a common state of citizenship, without a cognizable federal cause of action, the
14   complaint fails to establish this court’s jurisdiction. Rather than recommending dismissal of the
15   action, however, the undersigned will provide plaintiff an opportunity to amend his complaint to
16   allege a proper basis for jurisdiction and facts supporting a cognizable cause of action or causes
17   of action.
18                                  II. AMENDING THE COMPLAINT
19          If plaintiff chooses to amend the complaint, the amended complaint must allege facts
20   establishing the existence of federal jurisdiction. In addition, it must contain a short and plain
21   statement of plaintiff’s claims. The allegations of the complaint must be set forth in sequentially
22   numbered paragraphs, with each paragraph number being one greater than the one before, each
23   paragraph having its own number, and no paragraph number being repeated anywhere in the
24   complaint. Each paragraph should be limited “to a single set of circumstances” where
25   possible. Rule 10(b). Plaintiff should provide a single complaint, and he should not use the
26   California state court complaint form.
27          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
28   narrative and storytelling. That is, the complaint should not include every detail of what
                                                        7
 1   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
 2   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
 3   contain only those facts needed to show how each defendant legally wronged the plaintiff.
 4          The amended complaint must not force the court and the defendants to guess at what is
 5   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
 6   (affirming dismissal of a complaint where the district court was “literally guessing as to what
 7   facts support the legal claims being asserted against certain defendants”). The amended
 8   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
 9   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
10   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
11   what.” Id. at 1179.
12          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
13   amended complaint complete. An amended complaint must be complete in itself without
14   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
15   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
16   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
17   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
18   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
19   original complaint, each claim and the involvement of each defendant must be sufficiently
20   alleged.
21                               III. PRO SE PLAINTIFF’S SUMMARY
22          It is not clear that this case can proceed in federal court. You have not alleged facts
23   supporting any specific federal cause of action, and because you and the defendants are all from
24   California, this court cannot hear your case unless you adequately state a claim arising under
25   federal law. Further, the court cannot tell from your complaint what harm was done to you by
26   which defendant. Because of these issues, the complaint will not be served on the defendants.
27   Your lawsuit cannot proceed unless you fix the problems with your complaint.
28   ////
                                                       8
 1          You are being given 30 days to submit an amended complaint that addresses these issues.
 2   If you submit an amended complaint, it needs to explain in simple terms what laws or legal rights
 3   of yours were violated, by whom and how, and how those violations impacted you. Without this
 4   information, the court cannot tell whether it has the power to hear your case, or whether you may
 5   be entitled to relief. If you do not submit an amended complaint by the deadline, the undersigned
 6   will recommend that the case be dismissed.
 7                                          IV. CONCLUSION
 8          Accordingly, IT IS HEREBY ORDERED that:
 9      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
10      2. Plaintiff shall have 30 days from the date of entry of this order to file an amended
11          complaint that complies with the instructions given above. If plaintiff fails to timely
12          comply with this order, the undersigned may recommend that this action be dismissed.
13   DATED: July 29, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       9
